Citation Nr: 1816784	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-34 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for kidney failure.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985 and May 1986 to May 1987 in the U.S. Navy as a machinist's mate aboard destroyers and at a submarine repair facility.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified at a travel Board hearing before a Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the record.

The issues of service connection for kidney failure and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea manifested many years after service and is not attributable to service. 


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C. § 1131(2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran was discharged due to an unrelated physical disability in May 1987.  There was no separation examination or report of medical history for his second period of service.  The Veteran did have an enlistment examination for his second period of service in February 1986 which noted normal head, normal mouth and throat, and no other reported issues with sleep.  In his report of medical history the same month, he also denied any history of frequent trouble sleeping or shortness of breath. There is no record of symptoms or treatment for sleep issues.

There is a large number of nursing inpatient notes through the early 2010s reporting medical monitoring of the Veteran and noting he was asleep. There are no notations of apneas.  An August 2009 VA telephone encounter note reported the Veteran was requesting a sleep study as a requirement of his job as truck driver.  A VA September 2009 sleep consultation noted the Veteran reported he snored, but denied gasping for air or having apneas, and he reported no daytime sleepiness.  The Veteran did not appear for a scheduled sleep study in 2009.  

The Veteran underwent a sleep study in April 2012. The April 2012 VA sleep polysomnography report interpretation was severe obstructive sleep apnea.

He testified that he has been told he snored in service and claimed he was fatigued in service.  See December 2017 Board hearing.  The Veteran stated at the hearing he was not told that he stopped breathing or had apneas during service.  Id 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as daytime tiredness, snoring, fatigue related headaches, without episodes of gasping for air. 

The Veteran asserts that he has been told he snored in service, but he also stated he did not gasp for air or have apneas during service.  The Veteran is competent to report what he was told, including that he had lay observable symptoms, such as snoring, in service.  However, the Veteran only reported that he had snoring - not apneas.  Sleep apnea is temporary cessation of breathing.  There is no evidence or statements stating the Veteran had cessation of breathing during service.  

The Veteran denied issues with sleep in service records, although there was no separation examination or separation report of medical history.  The Veteran denied apneas or daytime dizziness or other sleep symptoms in a September 2009 VA treatment record.  Nursing notes for inpatient treatment note the Veteran was observed sleeping, but did not report apneas through the early 2010s.  He was only diagnosed with sleep apnea in April 2012.

To the extent that the Veteran claims he had sleep apnea since service, such a statement is entitled to less probative value.  The Veteran would be competent to report either apneas (waking up gasping for air) or being told by another person his breathing ceased during sleep.  Here, however, such a statement would be contradicted by his denials of issues (besides snoring) for years after service.  Such a statement would warrant less probative weight because the Veteran denied issues with sleep for multiple decades after service.  A claim that he has had sleep apnea since service warrants low probative weight.  

To the extent that the Veteran claims that his sleep apnea is the same as his snoring and that it manifested in service, it is also entitled to low probative weight.  It is not within a lay person's competency to report that his snoring in-of-itself represented sleep apnea (as opposed to having apneas, themselves lay observable).  It would not be within the realm of the personal knowledge of the Veteran to diagnose sleep apnea based solely on snoring.

Additionally, there are no lay statements from the Veteran or others associating these sleep apnea symptoms to service until years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the Board may consider the absence of medical complaints or treatment over prolonged periods of time).  He also did not report symptoms associated with any sleep disturbance in medical documents until multiple decades after service and, in fact, he denied any issues with sleep or sleep apnea itself in a treatment documents decades after service.

The Board notes that the Veteran submitted an undated newspaper article noting that veterans in general are at a higher risk of sleep apnea than civilians, because of being a more at-risk population (largely "male, overweight or obese[,] of advanced age") and the VA has recently seen an increase in sleep apnea cases.  The article also discusses new treatment methods.  This article has been considered, but is not supportive of the Veteran's specific claim, as it does not address a relationship between his sleep apnea (either generally or in the Veteran's case) and events in service.

As a result, all the Veteran's statements asserting that sleep apnea started in service are outweighed by the medical evidence.

In short, the credible and probative evidence establishes that the Veteran's obstructive sleep apnea was not manifest during service and that it is not due to service.  The lay assertions of in-service onset are of low probative weight.  In light of the probative evidence, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for sleep apnea.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for obstructive sleep apnea must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.





REMAND

The Veteran has stated he received Social Security Disability benefits for kidney failure since some time in the 1990s.  See September 1995 Statement in Support of Claim.  These records must be obtained.  There is also a release form submitted by the Veteran in October 1995 covering a period of hospitalization at the Dallas VA Medical Center from September 1994 to October 1995, but no corresponding VA records or evidence that they were unavailable.  Another request is warranted. 
 
The Veteran has Henoch-Schönlein purpura (HSP), which is caused by abnormal response of the immune system.  See Henoch-Schönlein purpura MEDLINE PLUS ENCYCLOPEDIA, https://medlineplus.gov/ency/article/000425.htm (last visited February 23, 2018).  HSP is a type of vasculitis affecting the small blood vessels, which can cause bleeding in the skin, abdomen, and kidneys.  Id.  HSP is apparently associated with upper respiratory infections.  Id. 

In this case, the Veteran's HSP involved the kidneys and caused kidney disease, followed by kidney failure.  See December 2017 Board hearing.  According to the Veteran at the Board hearing, he first had vasculitis in 1990.  A September 1993 VA hospitalization record reported the Veteran had renal insufficiency at that time.  The Veteran was hospitalized again for end-stage renal disease (ESRD) in September 1994.  The Veteran has had kidney failure since at least 1994.  A VA treatment record from October 1999 notes that he had "end-stage renal disease secondary to Henoch-Schönlein purpura that was diagnosed in 1994."  It is unclear if this means HSP or the ESRD was diagnosed in 1994; other VA treatment records suggest HSP was diagnosed in 1991.

Although the Board is not making a medical determination, it appears in the medical literature, cited above, that there may be some type of relationship between HSP and upper respiratory issues.  The Veteran served in the U.S. Navy as a machinist, working in engine and boiler rooms.  During his Board hearing, the Veteran reported inhaling fumes from fuel, solvents, and other chemicals, and his service records note asbestos exposure, which may include possible inhalation.  Therefore, there is enough information to indicate that the disability or its symptoms may be associated with events in service for the purposes of obtaining examination.
 
The Veteran's TDIU claim is based on kidney treatment, including dialysis, causing unemployability.  Therefore, the claim for TDIU is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records from the Social Security Administration.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain any outstanding VA treatment records (including any VA records from a hospitalization from September 1994 to October 1994) and associate them with the Veteran's claims file.

3.  Schedule a VA examination regarding kidney failure by an appropriately qualified medical professional.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner should review the electronic file including the Veteran's reports of exposure to certain hazardous materials in service and provide an opinion on whether it is as least as likely as not (50 percent or greater probability) that Veteran's kidney disease/renal failure, listed as secondary to Henoch-Schönlein purpura (HSP), had its origin during military service, or whether it is otherwise related to service, to include exposure to or inhalation of asbestos, or other solvents or chemicals in service.  If HSP or kidney disease is found to be of genetic or developmental origin, provide an opinion whether the disease was aggravated beyond the normal progression by a superimposed disease or injury or any aspect of naval service.  A complete rationale for any opinions expressed should be provided

4.  Undertake any further development necessary, and readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


